     CASE 0:16-cv-04266-SRN-BRT Document 27 Filed 04/24/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                Plaintiff,
      v.                                                   Case No. 16-cv-4266
 1. 900 CHERRY CREEK ROAD,                                 (SRN/BRT)
 WILLITS, CALIFORNIA, et al,

                      Defendants,                          DEFAULT JUDGMENT
                                                           AND FINAL ORDER OF
        and
                                                           FORFEITURE
 JEFFREY BORD,

                      Claimant.

       Based on the motion of the United States [Doc. No. 19] for an order: (1) granting

default judgment against Sheri Bord, Michel Vashro, and all unknown persons and entities

who have failed to file a verified claim to the defendant property and answer to the

Complaint For Forfeiture In Rem; (2) approving the Stipulation of Settlement between the

United States and Claimant Jeffrey Bord; and (3) for a final order of forfeiture as to the

defendant property consistent with the terms of that stipulation; and based on all the files

and records in this action, the Court finds as follows:

       1.     The United States filed a verified Complaint for Forfeiture In Rem [Doc. No.

1] on December 19, 2016, alleging that the defendant property is subject to forfeiture

pursuant to 21 U.S.C. §§ 881(a)(4), (a)(6), and (a)(7);

       2.     A Warrant of Arrest and Notice In Rem was issued by the Clerk of Court on

December 20, 2016, instructing the United States Marshals Service to arrest the defendant

property, with the exception of the defendant real property located at 900 Cherry Creek

Road, Willits, California (“the Defendant Real Property”) and to serve all known persons
     CASE 0:16-cv-04266-SRN-BRT Document 27 Filed 04/24/20 Page 2 of 4



and entities having an interest in the defendant property with a copy of the Complaint for

Forfeiture In Rem and the Warrant of Arrest and Notice In Rem.;

      3.     The United States Marshals Service posted a Notice of Forfeiture and the

Complaint at the Defendant Real Property on January 27, 2017;

      4.     The Plaintiff sent a copy of the Notice of Judicial Forfeiture Proceedings, the

Complaint, and the Warrant of Arrest and Notice In Rem, to the following people:

      a.     Jeffrey Bord, through his attorneys Douglas Rappaport and Joanna Sheridan,
             via United States Mail and email, sent on January 4, 2017;

      b.     Sheri Bord, via certified mail, return receipt signed February 9, 2017; and

      c.     Michel Vashro, through his attorney, Joseph S. Friedberg, via certified mail,
             sent January 20, 2017. Return receipt was signed but not dated.

      5.     In addition, Jeffrey Bord, the only known owner of the defendant real

property, waived personal service of the Complaint. (Waiver of Service [Doc. No. 6].)

      6.     Pursuant to Rule G(4)(a)(iv)(C), the U.S. Attorney’s Office posted a notice

of forfeiture on an official government internet site (www.forfeiture.gov) for at least 30

consecutive days, beginning on January 7, 2017;

      7.     On January 27, 2017, Jeffrey Bord filed a claim [Doc. No. 9] to the defendant

property;

      8.     No other verified claim or answer has been filed, and the time for filing a

claim and answer has expired under Rule G(5), Supplemental Rules For Admiralty Or

Maritime Claims and Asset Forfeiture Actions; and

      9.     On March 5, 2020, the Plaintiff and the Claimant, Jeffrey Bord, entered into

a Stipulation of Settlement [Doc. No. 16].


                                             2
     CASE 0:16-cv-04266-SRN-BRT Document 27 Filed 04/24/20 Page 3 of 4



       10.    On April 24, 2020, a hearing was held via teleconference on the instant

motion. Craig Baune appeared on behalf of the United States, and Douglas Rappaport

appeared on behalf of Jeffrey and Sheri Bord. In addition, Mr. Baune represented that he

had recently spoken with Joseph Friedberg, counsel for Mr. Vashro. Mr. Friedberg

confirmed that Mr. Vashro was aware of the April 24 hearing, but would not be opposing

the Government’s motion or appearing at the hearing.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     The motion of the United States for a default judgment and final order of

forfeiture [Docket No. 19] is GRANTED;

       2.     Default judgment is entered against Sheri Bord, Michel Vashro and all

unknown persons and entities having an interest in the defendant property for failure to file

a claim and answer to the Verified Complaint for Forfeiture In Rem as required by 18

U.S.C. § 983(a)(4)(A) and (B), and Rule G(5) of the Supplemental Rules For Admiralty

Or Maritime Claims And Asset Forfeiture Actions;

       3.     The Stipulation of Settlement between the United States and the Claimant,

Jeffrey Bord, is APPROVED;

       4.     The following property is forfeited to the United States pursuant to 21 U.S.C.

§ 881(a)(6) for disposition in accordance with law:

                 a)   $64,000 in U.S. Currency;
                 b)   $17,000 in U.S. Currency;
                 c)   $30,000 in U.S. Currency;
                 d)   $30,005 in U.S. Currency;
                 e)   $29,000 in U.S. Currency;
                 f)   $1,678 in U.S. Currency;
                 g)   $755 in U.S. Currency;


                                             3
     CASE 0:16-cv-04266-SRN-BRT Document 27 Filed 04/24/20 Page 4 of 4



                 h) $9,482 in U.S. Currency;
                 i) $170,671.71 from Tri Counties Bank acct. 674129739; and
                 j) $67,205.76 Tri Counties Bank acct. 674130141;

       5.     The following property will be returned to Claimant Jeffrey Bord in

accordance with the terms of the parties Stipulation of Settlement:

                 a) 2010 Toyota Tacoma; and
                 b) $139,932.49 from Tri Counties Bank acct. 674129739; and

       6.     The United States shall discharge the Notice of Lis Pendens it filed against

the real property located at 900 Cherry Creek Road, Willits, California.


       LET JUDGMENT BE ENTERED ACCORDINGLY.

 Dated: April 24, 2020                           s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            4
